Citation Nr: 1512917	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-05 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from September 2005 to September 2009.  The Veteran earned a Combat Action Ribbon, among other awards, during his period of service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The December 2010 rating decision denied a claim of entitlement to service connection for PTSD, but granted entitlement to service connection for an anxiety disorder.  A veteran cannot be held to a medical level of understanding of differences between psychiatric disorders, so that his claim for one also must be considered a claim for any other psychiatric disability whose presence is supported by the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the Veteran is continuing a claim of entitlement to service connection for PTSD, the Board will consider if service connection is warranted for any diagnosed psychiatric disorder (other than the already service-connected anxiety disorder). 

On his January 2013 substantive appeal, the Veteran requested a Board hearing.  He was scheduled for a hearing in October 2014, but failed to appear.  As such, his request for a Board hearing is considered withdrawn.


FINDINGS OF FACT

1.  The most probative evidence indicates that the Veteran does not meet the diagnostic criteria for PTSD.

2.  The evidence of record does not include a current diagnosis of hemorrhoids, or residuals of hemorrhoids.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  Hemorrhoids were not diagnosed during the entire claims period on appeal.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A.  §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A September 2010 letter fully satisfied the duty to notify provisions.  This letter informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  

Regarding the duty to assist, the VA obtained the Veteran's service treatment records, VA medical records, and VA examination reports.  The Veteran underwent general medical VA examination in 2010.  The examination reports include interviews and physical examination of the Veteran, and where relevant, include opinions with relevant supporting rationales.  As such, the examination is adequate for the adjudication of the issue addressed below. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Establishing service connection for PTSD generally requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

In cases where a veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2002) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If the veteran was engaged in combat with the enemy, as did the Veteran in this appeal, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

That section 1154(b) establishes an event and injury during service does not end the matter.  The provision does not mean that a grant of service connection is presumed for veterans who were injured in combat.  Section 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disability etiologically to the current disorder.  Caluza v. Brown, 7 Vet. App. 498, 507 (1995); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996). 

Section 1154(b) does not establish entitlement to a grant of service connection for a combat veteran; rather, it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Even when the section 1154(b) combat presumptions apply, a "veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury...incurred during active duty."  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).

PTSD

The Veteran asserts that he has PTSD as a result of witnessing several stressful events while stationed in Iraq and Afghanistan.  The Board notes that the Veteran is already in receipt of service connection for anxiety disorder based on his claimed in-service stressors, rated 30 percent disabling.  However, the Veteran contends that service-connected psychiatric disability should include PTSD.

On his August 2010 claim of entitlement for service connection for PTSD, the Veteran stated that his symptoms included flashbacks, nightmares, and being easily startled.  The Veteran's receipt of the Combat Action Ribbon is conclusive evidence of his exposure to combat related stressful events and there is no need to verify his claimed combat related stressors.  

In October 2010, the Veteran answered several questions as part of a VA PTSD screening assessment.  He endorsed repeated disturbing memories/thoughts of his in-service stressful experiences, disturbing dreams from his in-service stressful experiences, having physical symptoms associated with memories of his stressful experiences, having strong avoidance behavior regarding his stressful experiences, as well as memory loss and loss of interest in activities since his in-service stressful experiences.  As a result of his endorsements, he was noted to have a positive PTSD screening.  He was referred to VA mental health for a treatment plan and evaluation.  

Later the same day in October 2010, the Veteran had an initial VA mental health evaluation.  He stated that his mood was "normal," and he denied feeling depressed.  The physician went over the positive PTSD screening questions, as well as interviewing the Veteran.  Although he endorsed having dreams on the PTSD screening, he "denied it to [the physician] repeatedly."  Although he endorsed having difficulty remembering things from his traumatic events on the screening, he informed the physician that it is not that he cannot remember things, but that he "tries to forget" them.  He endorsed being hypervigilant, avoiding "going out," and he stays home more than he did pre-deployment. He denied feeling irritable, angry or depressed.  He stated he would wake two to three times a night, and he has thoughts of his traumatic events.  He denied "nightmares completely."  The VA physician noted that the Veteran had "some PTSD symptoms," but that he did not "meet the full criteria" for PTSD.  He was diagnosed with anxiety disorder, not otherwise specified.

In October 2010, the Veteran was afforded a general medical examination, which included an initial PTSD evaluation.  The Veteran noted that he served two tours in Iraq and Afghanistan, and that since his first deployment he had trouble sleeping.  He also reported little interest in doing things, avoiding going out, overeating, and difficulty concentrating.  He reported infrequent symptoms, with remissions that can last up to one week.  Regarding an assessment for PTSD, the Veteran was exposed to tours in Iraq and Afghanistan and he experienced intense fear, helplessness and horror during these tours, meeting criterion A for a diagnosis of PTSD und the DSM-IV.  He only endorsed one of five symptoms of persistent re-experiencing, and he endorsed one of seven symptoms of persistent avoidance (criteria B and C, respectively).  He endorsed three of five symptoms of persistent increased arousal (criterion D).  He experienced these symptoms since his tour in Iraq (criterion E), and the symptoms have caused significant distress and impairment (criterion F).  "Based on a review of the Veteran's medical records as well as [his] verbal report, this examiner is not comfortable diagnosing the Veteran with PTSD as he fails to endorse enough symptoms of enough severity to warrant a full diagnosis of PTSD.  Based on his responses he was diagnosed with an anxiety disorder, due to his combat and trauma exposures in Iraq and Afghanistan.

Although the had a positive screening for PTSD, the Board notes that the screening is not a diagnosis but a tool to allow VA treatment providers to identify Veterans who need referral for mental health services.  The VA examiner and VA physician both noted that the Veteran was exposed to traumatic events in service, and that he currently has some PTSD symptoms, but that the symptoms do not meet the full criteria for a diagnosis of PTSD under the DSM-IV.  Instead, both care providers felt that a diagnosis of an anxiety disorder (based on the same symptoms) was the most accurate diagnosis.  The Veteran has been granted entitlement to service connection for his anxiety disorder.  The Board also notes that both PTSD and anxiety disorder are rated under the General Rating Formula for Mental Disorders.  As such, the symptoms the Veteran described, and believes to be due to PTSD, are contemplated in his rating for his anxiety disorder.  

The Board notes that the Veteran feels that he has PTSD.  However, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such a diagnosis.  Accordingly, his opinion as to a diagnosis of PTSD is not competent medical evidence, as the diagnosis of psychiatric disorders requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Here, the most probative medical evidence demonstrates that the Veteran does not meet the diagnostic criteria for PTSD.  The Board finds the opinions of the VA examiner and VA physician are of greater probative value than the Veteran's lay contentions.  

If the Veteran is ever formally diagnosed with PTSD, due to his in-service traumatic experiences, he may file a new claim for PTSD.  As noted throughout, he is currently service-connected for an anxiety disorder, which currently takes into account his currently reported psychiatric symptoms.  Accordingly, service connection for PTSD (or any psychiatric disorder other than anxiety disorder) is not warranted. 

Hemorrhoids

The Veteran filed a claim of entitlement to service connection for hemorrhoids in August 2010.  He reported that he was "treated for hemorrhoids while serving on active duty."

The claims file contains a February 2009 service treatment record where the Veteran was treated for a thrombosed external hemorrhoid.  He was given a suppository.  Ongoing service treatment records do not include additional treatment or diagnosis of hemorrhoids.  On his July 2009 report of medical examination, he was noted to have a normal evaluation of his anus and rectum, to include finding no hemorrhoids.

In October 2010, the Veteran was afforded a VA General Medical examination, which included examination for his claimed hemorrhoids.  He reported symptoms in February 2009 while on active duty.  He reported that his thrombosed hemorrhoid was not lanced, but that he was given suppositories.  He then continued treatment with over the counter fiber supplements and "eventually the hemorrhoids resolved."  He stated that he tries to avoid things that he was told would cause hemorrhoids.  At the time of the examination, he was not taking any medications, and he had no symptoms associated with hemorrhoids.  Examination did not reveal hemorrhoids or other abnormality.  There was no tenderness.  The examiner found that the hemorrhoids had resolved.

Here, the Board notes that the Veteran did have a hemorrhoid while in service in February 2009.  He filed his claim of entitlement to service connection more than a year later in August 2010.  During his claims period, including the year prior to when he filed his claim; the Veteran has not had a diagnosis of hemorrhoids and has not described hemorrhoids during this period.  

In short, there is no lay or medical evidence of record which demonstrates that the Veteran was diagnosed with hemorrhoids or a residual thereof throughout the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim.").

Accordingly, the Board finds that it must deny service connection for PTSD and hemorrhoids, as there is no current diagnosis of either in the claims file throughout the appeal period.  See 38 C.F.R. §§ 3.102, 3.303.  Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability).

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for hemorrhoids is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


